AURTIN aa. TWAB

                       April   20, 3953

 HOna Fred C. Brigman, Jr.       Opinion No. S-31
 County Attorney
 Uvalde County                  Ret Legality of the county at-
.Uvalde, Texas                      torney accepting private
                                    employment to maintain an
                                    injunction   action adverse
                                    to the collection   of oer-
                                    tafn taxes by an lndepend-
Dear Sir!                           ent &ohool .dlstrlot e
              In substance you have. aeked thie     office   for   its
opinion     on tihe following question:
              May a county attorney represent   a prl-
       v&e clfent     in a tauft to e&loin an fndepen-              r
       ~~tti;;ho&~dietfict      from collection of a
                     0

           There f8 a etriot  limitation    on the unofficial
enzploynent of a oounty attorney   fnr&ticle    32 of the Code
of CrfmInal Procedure of ‘l!exa~~ which protides:
            “Dlstrlct  and county attorney6 ahall
       not bye of counsel adversely to the State in
       ar\.y0866~ in any court, nor shall they, after
       timy cease to be euoh officers,   be of course1
       efmmely    to the State in any oaae in which
       they have been counsel for the State.”
            zntbeoarreof       ove v. City of Dallas, 120 Tex.
351,   40 S.W.2d 20, 26 (1     l), the Supreme Court said:
             “School tlfstrfate are looal public
       oorporatfons  of the same general charaoter
       a8 municipal corporatioshe.  0 . They are
       defined ae quasf-municipal   corporations,
       and derive their powers by delegation      fFom
       the state.   They are state agencies,     erected
       and employed for the purpose of adminfster-
       ing the etate ‘8 syetem of publio   schools.”
Hon. Fred C. Brlgman,          Jr.,   page 2 (S-31)                          ..*




           In the case of Treadawav v- Whitney 13.D..    205
S.W.2d 97 (Tex.Clv.App.  13m     In d&iding that plalntlff
could not hold the school district   liable for the negll-
gence of ite agent school bus driver, the court aaid:
           “Just because the services rendered in
     this respect, are performed withfn the limits
     of the city does not make such functions
     loaal in nature but their effeot and lmpor-
     tance are statewide and are performed for
     the benefit of 811 the people.,    There are
     many respects   in which a city can act In a
     proprietary   capacity, but ft Is hard to
     imagine how a school district   could act fn
     imch a Capac.ttY, the purpose for which it 1s
     created being purely    overnmentali and when
     casrylng out the func &ions for which It was
     thus created ff could aat only 89 anagent
     of the state.    9 *”
             The court in th@ case of SoNthweatern Broad-
           go* v. 051 &enter &oadca%tlng C’0.x,  0 S.W.sd
           .Clv,App, 1947, wror ref. N.RsE.r say%:
           “An Independent school district   is a
     quasi-municipal    corporatIoni  Under the law
     it 9,s entrusted with t&e duty of managing
     the schools.to~ the e&ent of the power
     delegated, ~‘b:t; has be@% said that the pub-
     lla school 8y%t%hrA% a part of the State
     &wernment e pqt&&         Maws, 120 Tex. 383,
     40 S.W.2d 31.
             ArtSole   7343,     Vernon’s   Clvll     Statutea;   provides
in port:
            I,   * Inrle~pendent school dfstrlct.0     may
     oollecii ihefr delfnqu#??t tax&s a% above
     provided for eftfoe    &ad town@. 9 q T%e
     school board.may, whea the delinquent tax
     lists and recoz”da ape . roperly prepared and
     ready for suit% to be r iled, instruct        the
     aounty attorney to file said suit+.         If the
     school board fn8truots    the CoU?dy at%Orney
     to file safd suite and he fails or refuse8
     to do BQ within sfxty day6 the school board
Ran.   Pred C. Brlgman,          Jr o5 page 3 (S-31)



       may employ some other attorney           of the
       county to file     suft.      The county attorney,
       ,or other attorney,      filing     tax suits  for
       independent    school    districts,     shall  be en-
       Cltled   to the same fees as provided         by law
       in suits   for State and county taxes,           = =”

              It   is the oplnlon     of this  office    that the
 collection      of a tax levfed    by an independe~nt school        dis-
 trict.   is an act of a State agency,        and therefore     the
 act of the State,       and thus I.f the co~unty attorney        should
 be employed by private       clients    to enjoin    the collection
.of such ttax he would be “of counsel          advers:e,ly to the
 Statm” in contravention       of Art;l,c’l’e 35Z2,V.C iG ,P.




             The collection         of a tax levIed     b; an,
       Independent    school       Ol,str;&ct ,xs en act of
       the St.te.    Ar’t:i$Le      32,   ,V.C .,C i P - ,   proh$b$ts
       a   c~~wmty attoxzgy   being emp&oyed as counsel
       a&versely     t,0 the State.     ‘Therefore,   a
       COutlty   attorney   may not be employed as
       counsel    for a private     client    to enjoin the
       aol~ectfon      of a tax levied     by an independent
       schg~l district.

                                                  Yours       very   truly,

APPROVRD:                                          JOHN B&J SREPPERD
                                                   Attorney General
J. C. Davis,    Jr.’
County ilffairs   DivUion

Willis   E, Gresham
Reviewer
                                                                         Aaslietant
Robert S. Trottf
First  Assistant

John Den Shepperd
Attorney General